 In theMatter ofBUCKEYE RURALELECTRICCO-OPERATIVE,INC., EM-PLOYERandINTERNATIONALBROTIIERHOOD OF ELECTRICAL WORKERS,LOCAL No. 317, AFL,PETITIONERCase No. 9-RC-560.-Decided January 18, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Alan A. Buck-ner, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chaifinan Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer, an Ohio corporation. with its office and principalplace of business at Gallipolis, Ohio, is a retail distributor of electricenergy, purchased at wholesale rates from the Ohio Power Company.The Employer services parts of eight Ohio counties.' It is a non-profit organization, receiving loans from the Rural ElectrificationAdministration.All its consumers are members.'During the year 1948, the Employer purchased electric energywithin the State of Ohio in the amount of $32,000.During the sameyear, its income was about $239,000, of which 95 percent was derivedfrom the, sale of electric energy within the State.From October1948 to October 1949, the Employer bought line and service entrancematerial, transportation equipment, and office equipment amountingto about $218,000, all of which was purchased and received frompoints outside Ohio.Eighty percent of the Employer's customers arefarmers, 131/2 percent nonfarmers, and the remainder commercial.In the latter category are about 25 coal mines, the B & 0 Railroad,,andthe Ohio Fuel and Gas Company.3Also among the Employer's customers are public buildings and schools.'The counties serviced are Gallia,Meigs,Lawrence,Jackson, Vinton, Scioto,Athens,and Ross.2 Presently,the Employer has 5,929 members.3All ofwhich are engaged in interstate commerce,with theexception of five of thecoal mines.88 NLRB No. 44.196 BUCKEYE RURAL ELECTRIC CO-OPERATIVE, INC.197Contrary to the Employer's contention, we find that it is engagedin commerce within the meaning of the Act .42.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit of all maintenance, construction,storeroom, and stake employees at the Employer's Gallipolis, Ohio,plant.Although the record is not explicit on the point,. we assume thatthe unit requested in effect constitutes all the production and main-tenance employees at the Gallipolis plant.The Employer contendsthat clerical employees should be included.The Petitioner does notobject to the inclusion of clericals, should the Board determine thatsuch a grouping is proper.We find no justification for a departure from our customary practiceof excluding office clericals from a unit of rank-and-file productionand maintenance employees.Accordingly, we shall exclude themfroln the unit sought herein .-5There remains for consideration certain other employees.General ,foreman:The parties are in disagreement with respect tothe inclusion of the general foreman.This employee outlines thework of maintenance and construction crews, and reports upon theirefficiency.As he has the authority responsibly to direct the work ofother employees, we shall exclude him.Right-of-way men:The Petitioner would exclude, and the Employerwould include, two full-time and two part-time right-of-way- men.These employees are engaged primarily in contacting property ownersto obtain easements, handling public relations problems, investigatingclaims against the Employer, and making recommendations withrespect to settlement.They are required to have some basic knowledgeof the sufficiency of easements.Their duties are considerably differ-ent from those of the other employees sought herein.Furthermore,it appears that the interests of the right-of-way men are more closelyidentified with management than the rank-and-file employees.Weshall, accordingly, exclude them from the unit.6Stakers:The Petitioner would exclude, and the Employer wouldinclude, two employees who are classified as stakers.'The stakersTexas Electric Service Company,77 NLRB 1258,and cases cited therein.Hall Level & ManufacturingWorks,72NLRB 165;DeecoCompany,71 NLRB 692.eLake Superior District Power Company,87NLRB 8.'One of these employees is a graduate engineer. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork on maps, stake lines, check contractors' material, and overseethe placement of poles.They are required to have knowledge ofterrain, familiarity with use of the transit, and ability to figuretangents and curves.Their work is of a technical nature, and theiremployement conditions are different from those of production andmaintenance employees.We find that the stakers are technical em-ployees similar to the general classifications of draftsmen, blueprint,operators, and field surveyors, whom we have excluded from pro-duction and maintenance employee groups because their interests are.dissimilar.8We shall, therefore, exclude the stakers.We find that all maintenance, construction, storeroom, and stakeemployees s at the Employer's Gallipolis, Ohio, plant, including chainmen, the warehouse clerk, and the meter reader,10 but excluding thegeneral foremen, right-of-way men, stakers, office and clerical em-ployees, and supervisors as defined in the Act, constitute a unit appro-priate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 _days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Brotherhood of Electrical Workers, Local No.317, AFL.Lake Superior District Power Company,footnote6, supra.The record is not clear as to whether the stake employeesclaimed in the petition are thesame as the stakers whom we have excluded. If they arenot, as no issue has been raisedby the parties concerning them, stake employees are included within the unit.ioThe parties agreed to the inclusion of chainmen, the warehouse clerk, and the meterreader.